NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE ROGER YOUMAN AND MARNEY MORRIS
2011-1136
(Seria1 No. O9/ 3 13,532)
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
Roger Youman and Marney M0rris move for a 60-day
extension of ti1ne, until June 14, 2011, to file their princi-
pal brief
Upon consideration thereof
IT ls ORDERED THAT: 4
The motion is granted in part. The brief is due May
13, 2011. No further extensi0ns.

lN RE YOUMAN 2
FOR THE COURT
MAR 2 8 2011 lsi Jan Horba1y
Date J an H0rbaly
C1erk
cc: Laurence S. R0gerS, ESq.
Raymond T. Chen, Esq.
S
_.:'5
§ §§
== §§
|"11Ql‘
§ §§
§-'-’E°
§§
'l'l
3
2011
.|ANHDREALY
C|.EH(